Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-12, 14-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ellis et al. (United States Patent Application Publication US 2015/0309752) teaches storage system power management based on obtaining a power metric corresponding to a count of active memory commands in the storage system, where active memory commands are being executed by the storage system.
However, Ellis does not teach receiving control information corresponding to an adjusted timing of at least one command associated with the memory die.
SONG (United States Patent Application Publication US 2014/0244947) teaches adjusting timing of at least one command associated with the memory die based on the memory condition indicating the power supply voltage information.
However, SONG does not teach adjusting a voltage output by the power delivery network based at least in part on the control information corresponding to the adjusted timing of the at least one command.


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/3/2022, with respect to “35 U.S.C. 103” have been fully considered and are persuasive.  The rejections of claims 1, 3-6, 8-12, 15-17, 19, and 20 under 35 U.S.C. 103 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187